UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-24452 PREMIER EXHIBITIONS, INC. (Exact name of registrant as specified in its charter) Florida 20-1424922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3340 Peachtree Road, NE, Suite 900, Atlanta, GA (Address of principal executive offices) (Zip Code) (404) 842-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No [X] The number of shares outstanding of the registrant's common stock on January 10, 2014 was 49,041,031. PREMIER EXHIBITIONS, INC. AND SUBSIDIARIES QUARTERLY PERIOD ENDED NOVEMBER 30, 2013 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 4. Controls and Procedures. 45 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 46 Item 1A Risk Factors. 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits. 47 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Premier Exhibitions, Inc. Condensed Consolidated Balance Sheets (in thousands, except share data) November 30, (Unaudited) February 28, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit and other investments Accounts receivable, net of allowance for doubtful accounts of $325, respectively Merchandise inventory, net of reserve of $50 and $25, respectively Deferred income taxes 8 8 Income taxes receivable Prepaid expenses Other current assets Total current assets Artifacts owned, at cost Salvor's lien 1 1 Property and equipment, net of accumulated depreciation of $18,979 and $17,333, respectively Exhibition licenses, net of accumulated amortization of $5,808 and $5,664, respectively Film, gaming and other application assets, net of accumulated amortization of $944 and $475, respectively Other receivables, net of allowance for doubtful accounts of$819 and $574, respectively - 34 Goodwill Future rights fees, net of accumulated amortization of $329 and $0, respectively Restricted assets - Long-term exhibition costs Subrogation rights Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income taxes payable - Deferred revenue Current portion of capital lease obligations 40 24 Current portion of notes payable, net of discount of $47 and $362, respectively Total current liabilities Long-Term liabilities: Lease abandonment Deferred income taxes 8 8 Long-term portion of capital lease obligations 71 83 Long-term portion of notes payable, net of discount of $222 and $340, respectively Total long-term liabilities Commitment and Contingencies Shareholders' equity: Common stock; $.0001 par value; authorized 65,000,000 shares; issued 48,987,206 and 49,072,364 shares, respectively; outstanding 48,985,197 and 49,070,355 shares, respectively 5 5 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 2,009 shares (1
